Citation Nr: 0409836	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  97-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss in 
excess of 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to November 1945 
and from December 1945 to June 1963.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
December 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied an evaluation in excess of 20 percent for bilateral 
hearing loss.  The veteran testified at a videoconference hearing 
in October 2003.

Also in October 2003 the Board received correspondence that the 
veteran sought to file a claim for entitlement to a total 
disability evaluation based on individual unemployability.  The RO 
should address this claim accordingly.



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In light of the 
VCAA, the Board has determined that further evidentiary 
development is necessary in this case.

The veteran testified in October 2003 that his hearing was 
worsening.  The most recent audiological examination in the record 
testing the veteran's hearing occurred in May 2002.  Thus, the 
Board finds that a VA examination assessing the current severity 
of the veteran's bilateral hearing loss is warranted.  38 C.F.R. § 
3.159(c)(4) (2003).

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO should review the record to ensure compliance with all 
notice and assistance requirements set forth in the VCAA and its 
implementing regulations.
 
2.  The veteran should be scheduled for a VA audiological 
examination to determine the current severity of any bilateral 
hearing loss. The RO should forward the veteran's claims file to 
the VA examiner for review.  The evaluation of hearing impairment 
shall include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  All opinions and conclusions 
expressed must be supported by a complete rationale in a report, 
including the use of numeric identification on the audiological 
evaluation graph.

3.  Then, the RO should readjudicate the veteran's claim of an 
increased rating for bilateral hearing loss in excess of 20 
percent.  If the benefit sought on appeal remains denied, the 
veteran and his representative should be provided an appropriate 
supplemental statement of the case and an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





